DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 09/09/2022 have been entered. Applicant amended claims 1, 2, 7, 8, 12, 13, 16, 17, 19, 20 and cancelled claim 6 and added new claims 21. Claims 1-5 and 7-21 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on 09/09/2022 with respect to the Non-Final Office Action dated 06/10/2022 have been fully considered.
Applicant argument regarding the objection to the Abstract/specification is persuasive. Therefore, the objection to the Abstract/Specification is withdrawn.
Applicant arguments regarding the objections to claims 2 and 20 are persuasive. Therefore, the objections to claims 2 and 20 are withdrawn.
Applicant arguments regarding the 35 U.S.C. 112(b) rejections to claims 1-20 are persuasive. Therefore, the 35 U.S.C. 112(b) rejections to claims 1-20 are withdrawn.
Regarding the 35 U.S.C. 103 rejection to claim 1:
Applicant argued, Remarks at page 9, “With regards to claims 1, the Office Action correctly recognizes that Darwin fails to “teach software-defined wide area network (SD-WAN)." Office Action, p. 5. The Office Action relies on Vasseur to teach SD-WAN and asserts that it would have been obvious to one of ordinary skill in the art "to modify Darwin to incorporate the teaching of Vasseur about SD- WAN." Office Action, p. 6. However, this assertion is erroneous. Darwin teaches "ways to generate and utilize the distribution of I/O latency and other characteristics to identify potential device failures and states in a network that utilizes storage devices." Darwin, para. [0039]. Identifying failures and states in a network that utilizes storage devices is not analogous to detecting the status and potential failures of uplinks in a SD-WAN. Thus, it would not be obvious for one of ordinary skill in the art to combine the teachings of Darwin regarding storage devices with the teachings of Vasseur regarding uplinks in an SD-WAN.”.
In response, when a failure in storage device based on I/O latency profile is predicted, a user accessing the storage device via a communication network is exposed to the same failure prediction as well. Such a network scenario is depicted in Fig. 4 of Darwin where users 402 access the servers/storage devices of data center data center 400 via communication network 430.  Vasseur’s teaching of tunnel of SD-WAN can be incorporated to Darwin’s Fig. 4 to access the servers in the data center from the users via SD-WAN tunnel. Therefore, I/O latency profile of a server/storage device would be the part of the latency profile of the SD-WAN tunnel and prediction of failure of the server/storage would translate in to the prediction of failure of the tunnel. Therefore, they are analogues. 
Applicant argument, Remarks at page 9, regarding “”computing a confidence level value based on the plurality of network parameters for the uplink” where the “plurality of network parameters comprises predicted round trip time (RTT), jitter, packet loss, and bandwidth”” are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument

Claim Objections
Claim 1, 7, 8, 12, 16, 19, and 21 are objected to because of the following informalities:  
“the estimated failure”, recited in line 10 of claim 1 should be replaced with “the estimated failure of the uplink”.
“the network parameters”, recited in line 2 of claim 7, should be replaced with “the plurality of network parameters”.
“the network parameters”, recited in lines 1-2 of claim 8, should be replaced with “the plurality of network parameters”.  
“the estimated failure”, recited in line 10 of claim 12 should be replaced with “the estimated failure of the uplink”.
“the network parameters”, recited in line 2 of claim 16, should be replaced with “the plurality of network parameters”.
“the estimated failure”, recited in line 12 of claim 19 should be replaced with “the estimated failure of the uplink”.
“the network parameters”, recited in lines 2 f claim 21, should be replaced with “the plurality of network parameters”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “computing a confidence level value based on the plurality of network parameters for the uplink” in lines 8-9. The first limitation of claim 1 includes “wherein the plurality of network parameters comprises predicted round trip time (RTT), jitter, packet loss, and bandwidth”. Therefore, “computing a confidence level value based on the plurality of network parameters for the uplink” equates to “computing a confidence level value based on predicted round trip time (RTT), jitter, packet loss, and bandwidth”. Examiner could not find any disclosure in the specification or in the drawings that confidence level value is calculated based on predicted round trip time (RTT), jitter, packet loss, and bandwidth. 
Independent claims 12 and 19 recite similar limitations.
Dependent claims inherit the same deficiency from the respective independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “computing a confidence level value based on the plurality of network parameters for the uplink” in lines 8-9. The first limitation of claim 1 includes “wherein the plurality of network parameters comprises predicted round trip time (RTT), jitter, packet loss, and bandwidth”. Therefore, “computing a confidence level value based on the plurality of network parameters for the uplink” equates to “computing a confidence level value based on predicted round trip time (RTT), jitter, packet loss, and bandwidth”. Examiner could not find any disclosure in the specification or in the drawings that confidence level value is calculated based on predicted round trip time (RTT), jitter, packet loss, and bandwidth. Therefore, it is unclear how the confidence level value is computed.
Independent claims 12 and 19 recite similar limitations.
Dependent claims inherit the same deficiency from the respective independent claims. 
Claim 2 recites the phrase "the RTT” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the phrase "the RTT” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, 10-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Darwin et al. (US PGPUB No. 20200257448), hereinafter, Darwin, in view of Vasseur et al. (US PGPUB No. 20210218658), hereinafter, Vasseur, further in view of Brailovskiy et al. (US Patent No. 11394620), hereinafter, Brailovskiy, and further in view of Caputo et al. (US Patent No. 8724626), hereinafter, Caputo.
Regarding claim 1:
Darwin teaches:
A method, comprising: 
receiving a predicted probe profile determined based on  a plurality of network parameters, of an uplink, in [[a software-defined wide area network (SD- WAN)]], generated using a machine learning algorithm, wherein the plurality of network parameters comprises predicted round trip time (RTT), [[ jitter, packet loss, and bandwidth]] (Paragraph 0094 teaches generating a characteristic time-based I/O profile (predicted probe profile) as  stated “Operation 905 illustrates determining a characteristic time-based I/O performance profile for a representative group of storage devices having common characteristics with the storage device and based on previously collected performance data for devices of the representative group”.  See at least paragraph 0052 discussing generation of the characteristic time-based I/O profile is based on I/O latency distribution (predicted round trip time). See at least paragraph 0053 talking about using machine learning); 
estimating, using the predicted probe profile, whether the uplink is failed (paragraph 0095 teaches predicting a failure based on the characteristic time-based I/O performance profile as stated “Operation 907 illustrates determining that a difference between the time-based I/O performance profile for the storage device and the characteristic time-based I/O performance profile exceeds a predetermined deviance threshold that is indicative of a probable failure of the storage device”. In a networked environment where the user is connected to the storage device via network 520 as depicted in Fig. 5, storage device failure equates to uplink failure); 
in response to estimating that the uplink is failed, computing a confidence level value based on [[the plurality of network parameters]] for the uplink, the confidence level value representing an accuracy of the estimated failure (paragraph 0039, lines 1-12, talks about determining a probability (confidence level value) of the failure prediction based on the latency distribution as stated “The present disclosure describes ways to generate and utilize the distribution of I/O latency and other characteristics to identify potential device failures and states in a network that utilizes storage devices. In one embodiment, failures that have a threshold probability of occurring are determined so that the service provider can replace devices before a failure actually occurs. The failure predictions may be determined using historical and real time data for the storage devices. The service provider may determine criteria such as a probability at which corrective action should be taken, such as replacing the device, or reducing workload at the device”); and 
determining whether the estimated failure of the uplink is acceptable based on the confidence level value to detect a status of the uplink (paragraph 0039, lines 12-18, provides an example of 95% probability of failure prediction and determining prediction acceptability based on the probability “For example, the provider network can identify a disk drive as having a probability of failure of 95% over the next 10 days. The service provider can determine an objective that it wishes to achieve, such as to have zero actual failures for live devices with a given confidence level, or minimization of I/O latencies that exceed a threshold time period”).
While Darwin talks about software defined network (paragraph 0092 discuss about collecting performance data of I/O operation in a software-defined network as stated “operation 901 illustrates collecting performance data for input/output operations executed at a storage device of a plurality of storage devices of a software-defined storage network”.)
Darwin does not teach software-defined wide area network (SD- WAN).
Vasseur teaches software-defined wide area network (SD- WAN) (paragraph 0069, first sentence, talks about predicting tunnel failure in SD-WAN as stated “A key functionality of MLFF module 504 is to train any number of machine learning-based models to predict tunnel failures in the SD-WAN(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Vasseur about SD-WAN. One would be motivated to use SD-WAN since SD-WAN can provide consistent service level agreement (SLA) for important application traffic transparently across various underlying tunnels of varying transport quality (see at least paragraph 0002 of Vasseur).
	Wherein Darwin teaches wherein the plurality of network parameters comprises predicted round trip time (RTT) (as shown above, paragraph 0052 discussing generation of the characteristic time-based I/O profile is based on I/O latency distribution (predicted round trip time)),
	Darwin does not teach wherein the plurality of network parameters comprises predicted jitter, packet loss, and bandwidth.
	Brailovskiy teaches wherein the plurality of network parameters comprises predicted jitter, packet loss, and bandwidth (Col. 9, lines 63-67, and Col. 10, lines 1-2, discloses network congestion profile based on bandwidth, RTT, jitter, packet loss as stated “The network congestion profile may be, for example, historical data representing a time graph of a network condition of network 104 (depicted in FIG. 1) or of another network. In various examples, the condition may be bandwidth, round trip time (“RTT”), jitter, packet loss, signal to noise ratio (“SNR”), received signal strength indicator (“RSSI”), etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Brailovskiy about generating congestion profile based on bandwidth, jitter, packet loss. One would be motivated to do that to identify various performance characteristics to identify potential failure (see at least the Abstract of Darwin).
Wherein Darwin discloses computing a confidence level value based on latency distribution (paragraph 0039, lines 1-12, as shown above),
Darwin does not teach computing a confidence level value based on the plurality of network parameters.
Caputo teaches computing a confidence level value based on the plurality of network parameters (see Col. 7, lines 22-42, disclosing computing confidence level based on bandwidth, latency, jitter, and packet loss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Caputo about generating confidence level based on bandwidth, jitter, packet loss. One would be motivated to do that to identify various performance characteristics to identify potential failure (see at least the Abstract of Darwin).
As to claim 2, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
Darwin further teaches wherein the RTT is determined based on RTT values gathered in response to probing the uplink for a predetermined period of time (Fig. 2A shows latency distribution based on data collected over a period of time. See at least paragraph 0038).
As to claim 3, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
Darwin further teaches:
 wherein estimating whether the uplink is failed comprises performing probing, using the predicted probe profile, through the uplink (see at least paragraph 0093 stating “Operation 903 illustrates based on the collected performance data, determining a time-based I/O performance profile for the storage device.”); and 
determining whether a response to the probing is not received in accordance with the predicted probe profile (see at least paragraph 0095 states “Operation 907 illustrates determining that a difference between the time-based I/O performance profile for the storage device and the characteristic time-based I/O performance profile exceeds a predetermined deviance threshold that is indicative of a probable failure of the storage device.”).
As to claim 4, the rejections of claims 1 and 3 are incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claims 1 and 3 as shown above.
Darwin further teaches wherein determining whether the response to the probing is received in accordance with the predicted probe profile comprises determining whether the response to the probes is received within a wait time in accordance with the predicted probe profile, wherein the wait time defines a total time to be elapsed in performing probing before estimating failure of the uplink (see at least paragraph 0095).
As to claim 5, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
Darwin, in view of Vasseur, teaches SD-WAN (see claim 1 rejection as shown above).
Darwin further teaches herein the predicted probe profile is received from a management device present in the SD-WAN or a cloud system coupled to the SD-WAN (Fig. 5 shows storage analysis function (management device). See paragraph 0067 discussing how the storage analysis function generates the profile).
As to claim 7, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
Darwin further teaches wherein the confidence level value is computed using a baseline value of each of the network parameters (see at least paragraph 0053 talking about a threshold (baseline value)).
As to claim 8, the rejections of claims 1 and 7 are incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claims 1 and 7 as shown above.
Darwin further teaches wherein the baseline value of each of the network parameters comprises a most frequent value, a maximum value, a mean value or a median value identified for the respective network parameter (paragraph 0053, last sentence, states “The threshold may be a single value, a range of values, or may be represented in other ways such as a table, graph, or a function”).
As to claim 10, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
Darwin further teaches wherein upon determining that the estimated failure of the uplink is acceptable, detecting that the status of the uplink is failed (see at least 0039 and 0095).
As to claim 11, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above. 
Darwin further teaches wherein upon determining that the estimated failure of the uplink is not acceptable, the status of the uplink is not failed (see at least 0039 and 0095.  If deviation does not exceed a predetermined deviance threshold, it is assumed no failure has occurred).
Regarding claim 12:
Claim 12 is directed towards a non-transitory machine-readable medium containing a set of instructions executable by a processing circuitry (paragraph 0105) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a non-transitory machine-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a non-transitory machine-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a non-transitory machine-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a non-transitory machine-readable medium performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory machine-readable medium performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 19:
Claim 19 is directed towards a branch gateway (see Figs. 4 and 5) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
As to claim 20, the rejection of claim 19 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 19 as shown above.
Darwin further teaches wherein the uplink comprises a communication channel based on one of Multiprotocol Label Switching (MPLS), 4G LTE, 5G LTE, incorporated your suggestions or broadband Internet (see at least paragraph 0057).
Claim 21 is directed towards a branch gateway performing the method of claim 7. Accordingly, it is rejected under similar rationale.

Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Darwin, in view of Brailovskiy, further in view of Caputo, and further in view of Shasha et al. (US PGPUB No. 20200100256), hereinafter, Shasha.
As to claim 9, the rejection of claim 1 is incorporate. Darwin in view of Vasseur, Brailovskiy, and Caputo teach all the limitations of claim 1 as shown above.
While Darwin teaches wherein determining whether the estimated failure of the uplink is acceptable comprise determining whether the confidence level value (see claim 1 rejection as shown above),
Darwin does not teach whether the confidence level value is higher than a predetermined threshold value of confidence level for an application.
Shasha whether the confidence level value is higher than a predetermined threshold value of confidence level for an application (paragraph, 0056 last sentence, states “The prediction can be a confidence value, and the action can be triggered if this confidence value can be greater than a threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Shasha about predetermined threshold value of confidence level. One would be motivated to use such threshold to increase the reliability of failure prediction (see at least paragraph 0039 of Darwin).
Claim 18 is directed towards a non-transitory machine-readable medium performing the method of claim 9. Accordingly, it is rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	November 29, 2022

/KAMAL M HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444